
	
		I
		112th CONGRESS
		2d Session
		H. R. 6467
		IN THE HOUSE OF REPRESENTATIVES
		
			September 20, 2012
			Mr. Langevin (for
			 himself, Mr. Miller of North Carolina,
			 Mr. Cicilline,
			 Ms. Bonamici, and
			 Mr. Sires) introduced the following
			 bill; which was referred to the Committee
			 on Financial Services
		
		A BILL
		To require a portion of closing costs to be paid by the
		  enterprises with respect to certain refinanced mortgage loans, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Rebuilding Equity Act of
			 2012.
		2.Rebuilding equity
			 program
			(a)In
			 general
				(1)Voluntary
			 programThe Federal National Mortgage Association and the Federal
			 Home Loan Mortgage Corporation (in this Act referred to as the
			 enterprises) shall each establish a voluntary program for
			 borrowers described in paragraph (2), under which the enterprises shall pay not
			 more than $1,000 of the closing costs associated with applying for and
			 receiving the refinancing when the borrower agrees to refinance into a fully
			 amortizing loan with a term of not longer than 20 years.
				(2)Eligible
			 borrowersThe program required by paragraph (1) shall be for any
			 borrower—
					(A)who qualifies for
			 the Home Affordable Refinance Program carried out by the enterprises;
					(B)whose subject
			 property has a loan-to-value ratio of not less than 105 percent; and
					(C)who refinances
			 from a loan with an original term of 30 years to a loan with a term of 20 years
			 or less.
					(b)DefinitionsAs
			 used in this section, the following definitions shall apply:
				(1)Loan-to-value
			 ratioThe term loan-to-value ratio means the ratio
			 of the amount of the primary mortgage on a property to the value of that
			 property.
				(2)Closing
			 costsThe term closing costs—
					(A)means all
			 reasonable and actual costs charged to the borrower by a third party to the
			 refinancing transaction;
					(B)includes—
						(i)appraisal and
			 inspection fees;
						(ii)fees associated
			 with obtaining a borrower’s credit report;
						(iii)title insurance
			 and title examination costs;
						(iv)attorneys’ fees
			 associated with closing the transaction, other than attorneys’ fees associated
			 with disputes arising out of the transaction or otherwise ancillary to closing
			 the transaction;
						(v)document
			 preparation costs, if completed by a third party not controlled by the
			 lender;
						(vi)transfer stamps,
			 recording fees, courier fees, wire transfer fees, and reconveyance fees;
			 and
						(vii)test and
			 certification fees; and
						(C)does not include
			 any costs charged to the borrower by the lender, including—
						(i)lender application
			 fees; and
						(ii)lender
			 origination fees.
						
